Title: Editorial Note
From: 
To: 


       This case, an early instance of patriotic violence which disturbed Adams deeply, arose on the night of 19 March 1766 at Scarborough in the District of Maine, when a mob broke into the home and store of Richard King. The rioters terrorized King’s pregnant wife and five children (including the future Federalist politician Rufus King), destroyed his windows and furniture, and burned a deskful of papers. The court files and related papers on this and other suits involving King suggest three roots for the townspeople’s animus. First, many of them were his customers and owed him money; second, they had suspected that he was a prospective Stamp Act officer; third, they resented his claim that the parish, of which he had been treasurer, owed him money for disbursements.
       Despite threats of death if he sought legal redress, King pressed indictments against the mob members and petitioned the General Court for pecuniary relief (Document I). Meanwhile, in the spring of 1767, the mob had burned another house of his and a barn whose alleged size (72 by 32 feet) suggests King’s financial position.
       Unsuccessful in his efforts to obtain either vengeance or recompense, in March 1773 King finally commenced a civil action at Falmouth Inferior Court (now Portland) against John Stewart and nine others whom he numbered among his tormentors. The subsequent course of the litigation may be traced in King’s remonstrance to the Superior Court (Document II) and in the writ of review (Document III) which the defendants obtained after a Superior Court jury at the June 1773 term had awarded King £200 damages for his losses in March 1766. The first Superior Court trial is of interest from the evidentiary standpoint, because testimony of parties as to whom the action had been dismissed was allowed, as was handwriting evidence both for and against John Stewart.
       Adams first appeared in the case as counsel for King at the trial in review, where King’s cross-appeal seeking an increase in the damages previously awarded was also tried. Three of the remaining six defendants had defaulted, perhaps pursuant to an offer of settlement made by King (Document XI).
       Adams’ minutes (Document XIII) are unusual, because they contain not only a summary of the evidence but what appears to be a complete text of his address to the jury. That he considered this case unusual is strongly suggested by a letter to his wife, written at Falmouth on 7 July 1774 (Document XIV), which echoes the vivid phrases of his address. The two are virtually contemporaneous expressions of his distaste for indiscriminate mob action, apparently high on the eve of the Revolution after nearly a decade of participation in the affairs of the patriotic movement.
       Despite Adams’ rousing argument, the jury saw fit to increase King’s recovery by only £60 10s. Moreover, it reversed the former judgment as to defendant Jonathan Andrews, awarding him £40 10s. to be remitted by King. The verdicts thus left the remaining defendants liable in a total of £260 10s., much less than the ad damnum of £2000 which King had alleged in his writ. Even this relatively modest judgment was not soon to be satisfied, however. As late as 1784 King’s widow was still trying to realize upon it.
      